DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.  Claims 1, 3-11 and 13-20 are pending.
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schierling (U.S. Patent No. 5,733,183).
Regarding claim 1, Schierling teaches a material removal machine (Abstract) comprising;
	a spindle (2) comprising a front portion (X1), central portion (X1) and rear portion (X3), wherein the central portion and rear portion are substantially solid, and wherein the front portion defines a cavity (3) comprising first internal screw threads (S1)(See annotated Figure 4 below);
	an adapter (6) comprising a base (X4) and a neck (X5), wherein the base comprises first external screw threads (S2), and wherein the adapter is coupled to the spindle within the cavity of the front portion via engagement of the first external screw threads with the first internal screw threads (See annotated Figure 4 below); and
a spring loaded nut (10) manually coupled to the neck adapter, the spring loaded nut securing a material removal tool (1) on the spindle (Col. 3, Lines 4-7).

    PNG
    media_image1.png
    717
    772
    media_image1.png
    Greyscale

Regarding claim 4, Schierling teaches wherein the neck extends from the base and has second external screw threads (S3) engaged to complimentary second external screw threads (S4) of the spring loaded nut (See annotated Figure 4 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kani (U.S. Patent Pub. No. 2015/0059548) in view of Helm (U.S. Patent No. 4,901,479) in view of Schierling (U.S. Patent No. 5,733,183).
Regarding claim 1, Kani teaches a material removal system and a material removal machine (1) comprising a spindle (32) comprising a front portion, a central portion, and rear portion, wherein the central portion and rear portion are substantially solid and a material removal tool (21)(Figures 1 and 4).
Kani does not provide wherein the front portion defines a cavity comprising first internal screw threads; or 
an adapter comprising a base and a neck, wherein the base comprises first external screw threads, and wherein the adapter is coupled to the spindle within the cavity of the front portion via engagement of the first external screw threads with the first internal screw threads; or 
a spring loaded nut manually coupled to the neck of the adapter, the spring loaded nut securing the material removal tool on the spindle.

Regarding claim 1, Helm teaches a material removal machine (10) comprising a spindle (13) defining a cavity (C1) comprising a first engagement feature and an adapter (22) comprising a base (X1) and a neck (X2), wherein the base comprises a second engagement feature (29)(See annotated Figure 1 above and Abstract), and wherein the adapter is coupled to the spindle within the cavity via engagement of the second engagement feature with the first engagement feature (Col. 3, Lines 13-25; Examiner notes the adapter 22 and the spindle 13 are operably coupled together by positive engagement, thereby meeting the limitations of a first and second engagement features); and a nut (19) manually coupled to the neck of adapter, the nut securing a material removal tool (17) on the spindle (Col. 3, Lines 10-12).
The modified device of Kani does not provide wherein the nut is spring loaded; or wherein the engagement features of Helm are threaded.

Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kani to incorporate the teachings of Schierling to provide a clamping nut as spring loaded. In doing so it allows for proper tensioning of the working tool on the spindle and prevents accidental release (Col. 3, Lines 4-7 and Col. 5, Lines 18-23). 

Schierling also teaches a material removal machine (Abstract) comprising;
a spindle (2) comprising a front portion (X1), central portion (X1) and rear portion (X3), wherein the central portion and rear portion are substantially solid, and wherein the front portion defines a cavity (3) comprising first internal screw threads (S1)(See annotated Figure 4 above);
	an adapter (6) comprising a base (X4) and a neck (X5), wherein the base comprises first external screw threads (S2), and wherein the adapter is coupled to the spindle within the cavity of the front portion via engagement of the first external screw threads with the first internal screw threads (See annotated Figure 4 above).
One of ordinary skill in the art would have good reason to pursue first engaging and first external screw threads which are known to be useful for a particular engagement function. There are a finite number of possible engaging means which pertain to a cutting device and allow for the adapter to engage a spindle providing the coupling function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable coupling in an attempt to provide an improved engagement function for the spindle and apapter, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).


Regarding claim 3 the modified device of Kani provides the spindle (32) wherein the spindle is configured to rotate at the urging of a pulley (43a), wherein the rear portion of is retained by the pulley and the central and front portions of the spindle are spaced from the pulley, the front portion including the base of the adapter (Kani Figure 4 and Paragraphs 0049-0051).

Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Helm (U.S. Patent No. 4,901,479) in view of Schierling (U.S. Patent No. 5,733,183).
Regarding claim 1, Helm teaches a material removal machine (10) comprising a spindle (13) comprising a front portion, central portion, and rear portion, wherein the central portion and rear portion are substantially solid, and wherein the front portion defines a cavity (C1) comprising a first engagement feature and
 an adapter (22) comprising a base (X1) and a neck (X2), wherein the base comprises a second engagement feature (29, see annotated Figure 1 below and Abstract), and wherein the adapter is coupled to the spindle within the cavity via engagement of the second engagement feature with the first engagement feature (Col. 3, Lines 13-25; Examiner notes the adapter 22 and the spindle 13 are operably coupled together by positive engagement, thereby meeting the limitations of a first and second engagement features); and a nut (19) manually coupled to the neck of adapter, the nut securing a material removal tool (17) on the spindle (Col. 3, Lines 10-12).

    PNG
    media_image2.png
    941
    689
    media_image2.png
    Greyscale

Helm does not provide wherein the nut is spring loaded.
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Helm to incorporate the teachings of Schierling to provide a clamping nut as spring loaded. In doing so it allows for proper tensioning of the working tool on the spindle and prevents accidental release (Col. 3, Lines 4-7 and Col. 5, Lines 18-23). 
	 
Schierling also teaches a material removal machine (Abstract) comprising;
a spindle (2) comprising a front portion (X1), central portion (X1) and rear portion (X3), wherein the central portion and rear portion are substantially solid, and wherein the front portion defines a cavity (3) comprising first internal screw threads (S1)(See annotated Figure 4 above);
	an adapter (6) comprising a base (X4) and a neck (X5), wherein the base comprises first external screw threads (S2), and wherein the adapter is coupled to the spindle within the cavity of the front portion via engagement of the first external screw threads with the first internal screw threads (See annotated Figure 4 above).
One of ordinary skill in the art would have good reason to pursue first engaging and first external screw threads which are known to be useful for a particular engagement function. There are a finite number of possible engaging means which pertain to a cutting device and allow for the adapter to engage a spindle providing the coupling function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable coupling in an attempt to provide an improved engagement function for the spindle and apapter, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 4, the modified device of Helm provides wherein the neck (X2) extends from the base (X1) and has second external screw threads (S3) engaged to complimentary second external screw threads (S4) of the spring loaded nut (Helm Figure 1 and Shierling annotated Figure 4 above).

Regarding claim 5 the modified device of Helm teaches a first flange (18) and a second flange (19) and the material removal tool (17) positioned between the first flange and the second flange (Helm Figure 1). 
The modified device of Helm does not provide the spindle extending through the first flange and the second flange, 
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3); the material removal machine having a first flange (40) and a second flange (44) the spindle (2) extending through the first flange and the second flange, and the material removal tool (1) positioned between the first flange and the second flange (Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Helm to incorporate the teachings of Schierling to provide the material removal machine with a first and second flange interacting with the spring loaded nut. In doing so it allows for proper tensioning of the working tool on the spindle and prevents accidental release (Col. 3, Lines 4-7 and Col. 5, Lines 18-23; Col. 7, Lines 55-62). 

Regarding claim 6, the modified device of Helm provides wherein the spring loaded nut (10) abuts the second flange (44) so as to secure the material removal tool between the first flange (40) and the second flange (Schierling Figure 4).
Regarding claim 7, the modified device of Helm provides wherein the spindle includes a spindle shoulder (20) the first flange (18) abutting the spindle shoulder (Helm Figure 1). 

Regarding claim 8, the modified device of helm does not provide wherein the spring loaded nut comprises an internal spring mechanism that enables the spring loaded nut to self-tighten when the material removal tool is spun via the spindle, and enables tool less removal of the spring loaded nut when the material removal tool is stationary.
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3) wherein the spring loaded spring loaded clamping device comprises an internal spring mechanism (16, 22, 29,31,33,35,36) that enables the spring loaded nut to self-tighten when the material removal tool is spun via the spindle, and enables tool less removal of the spring loaded nut when the material removal tool is stationary (Col. 6, Lines 14-60 and Col. 7, Lines 10-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Helm to incorporate the teachings of Schierling to provide the spring loaded nut with an internal spring mechanism. In doing so, actuation and release of the clamping device to safely clamp the working tool (Col. 3, Lines 4-13 and 42-51

Regarding claim 9, the modified device of Helm provides wherein the spring loaded nut includes an outer collar (25) an inner body (16) having engagement features (12, 13) configured for coupling to the adapter, and a tray (11) the internal spring mechanism translating torque applied to the outer collar to the inner body through the tray when the outer collar is turned in at least one direction (Schierling Figure 4; Col. 4, Lines 41-57 and Col. 7, Lines 10-28).
Regarding claim 10, the modified device of Helm provides wherein the material removal tool comprises a grinding tool (17)(Helm Figure 1 and Col. 2, Lines 65-67)

Claims 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kani (U.S. Patent Pub. No. 2015/0059548) in view of Helm (U.S. Patent No. 4,901,479) in view of Schierling (U.S. Patent No. 5,733,183).
Regarding claim 11, Kani teaches a material removal system and a material removal machine (1) comprising a movable assembly (6, 7, 9, 11,13)(Figure 1);
 wherein the material removal machine is configured for movement via the movable assembly (Figure 1 and Paragraphs 0029-0030); 
a spindle (32) comprising a front portion, a central portion, and rear portion, wherein the central portion and rear portion are substantially solid and a material removal tool (21)(Figures 1 and 4).
Kani does not provide wherein the front portion defines a cavity comprising first internal screw threads; or 
an adapter comprising a base and a neck, wherein the base comprises first external screw threads, and wherein the adapter is coupled to the spindle within the cavity of the front portion via engagement of the first external screw threads with the first internal screw threads; or 
a spring loaded nut manually coupled to the neck of the adapter, the spring loaded nut securing the material removal tool on the spindle.

Helm teaches a material removal system including a spindle (13) defining a cavity (C1) comprising a first engagement feature and an adapter (22) comprising a base (X1) and a neck (X2), wherein the base comprises a second engagement feature (29)(See annotated Figure 1 above; Abstract); wherein the adapter is coupled to the spindle within the cavity via engagement of the second engagement feature with the first engagement feature (Col. 3, Lines 13-25; Examiner notes the adapter 22 and the spindle 13 are operably coupled together by positive engagement, thereby meeting the limitations of a first and second engagement features); and
 a nut (19) manually coupled to the neck of adapter, the nut securing a material removal tool (17) on the spindle (Figures 1-2 and Col. 3, Lines 10-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kani to incorporate the teachings of Helm to provide the specifics of the spindle engagement features and adapter. Doing so reduced the overall force required to remove and replace blades quickly (Col. 2, Lines11—22). 

The modified device of Kani does not provide wherein the nut is spring loaded; or wherein the engagement features of Helm are threaded.
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Helm to incorporate the teachings of Schierling to provide a clamping nut as spring loaded. In doing so it allows for proper tensioning of the working tool on the spindle and prevents accidental release (Col. 3, Lines 4-7 and Col. 5, Lines 18-23). 

Schierling also teaches a material removal machine (Abstract) comprising;
a spindle (2) comprising a front portion (X1), central portion (X1) and rear portion (X3), wherein the central portion and rear portion are substantially solid, and wherein the front portion defines a cavity (3) comprising first internal screw threads (S1)(See annotated Figure 4 above);
	an adapter (6) comprising a base (X4) and a neck (X5), wherein the base comprises first external screw threads (S2), and wherein the adapter is coupled to the spindle within the cavity of the front portion via engagement of the first external screw threads with the first internal screw threads (See annotated Figure 4 above).
One of ordinary skill in the art would have good reason to pursue first engaging and first external screw threads which are known to be useful for a particular engagement function. There are a finite number of possible engaging means which pertain to a cutting device and allow for the adapter to engage a spindle providing the coupling function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable coupling in an attempt to provide an improved engagement function for the spindle and apapter, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 13 the modified device of Kani teaches it is well known in the art of saw drive systems to incorporate a spindle (32) wherein the spindle is configured to rotate at the urging of a pulley (43a), wherein the rear portion of the spindle is retained by the pulley; and 
the central portion and front portions of the spindle are spaced from the pulley, the front portion including the base of the adapter (Kani Figure 4 and Paragraphs 0049-0051; Helm Figure 1).
Regarding claim 14, the modified device of Kani provides wherein the neck (X2) extends from the base (X1) and has second external screw threads (S3) engaged to complimentary second external screw threads (S4) of the spring loaded nut (Helm Figures 1-2 and Col. 3, Lines 6-15; Schierling Figure 3).

Regarding claim 15 the modified device of Kani teaches a first flange (43) and a second flange (42), the material removal tool (21) positioned between the first flange and the second flange Kani Figure 4).
The modified device of Kani does not provide the spindle extending through the first flange and the second flange.
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3); the material removal machine having a first flange (40) and a second flange (44) the spindle (2) extending through the first flange and the second flange, and the material removal tool (1) positioned between the first flange and the second flange (Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Kani to incorporate the teachings of Schierling to provide the material removal machine with the first and second flange interacting with the spring loaded nut. In doing so it allows for proper tensioning of the working tool on the spindle and prevents accidental release (Col. 3, Lines 4-7 and Col. 5, Lines 18-23; Col. 7, Lines 55-62). 

Regarding claim 16, the modified device of Kani provides wherein the spring loaded nut (10) abuts the second flange (44) so as to secure the material removal tool between the first flange (40) and the second flange (Schierling Figure 4).
Regarding claim 17, the modified device of Kani provides wherein the spindle includes a spindle shoulder (5) the first flange (40) abutting the spindle shoulder (Schierling Figure 4; Col. 7, Lines 30-34).

Regarding claim 18, the modified device of Kani does not provide wherein the spring loaded nut comprises an internal spring mechanism that enables the spring loaded nut to self-tighten when the material removal tool is spun via the spindle, and enables tool less removal of the spring loaded nut when the material removal tool is stationary.
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3) wherein the spring loaded spring loaded clamping device comprises an internal spring mechanism (16, 22, 29,31,33,35,36) that enables the spring loaded nut to self-tighten when the material removal tool is spun via the spindle, and enables tool less removal of the spring loaded nut when the material removal tool is stationary (Col. 6, Lines 14-60 and Col. 7, Lines 10-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Kani to incorporate the teachings of Schierling to provide the spring-loaded nut with an internal spring mechanism. In doing so, actuation and release of the clamping device to safely clamp the working tool (Col. 3, Lines 4-13 and 42-51).

Regarding claim 19, the modified device of Kani provides wherein the spring loaded nut includes an outer collar (25) an inner body (16) having engagement features (12, 13) configured for coupling to the adapter, and a tray (11) the internal spring mechanism translating torque applied to the outer collar to the inner body through the tray when the outer collar is turned in at least one direction (Schierling Figure 4; Col. 4, Lines 41-57 and Col. 7, Lines 10-28).

Regarding claim 20, the modified device of Kani provides wherein the material removal tool comprises a grinding tool (21)(Kani Paragraph 0005)

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
-Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
-Examiner has provided an updated rejection of claims 1 and 11 above to include threaded engagement with the prior art of Schierling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  11/23/2022Examiner, Art Unit 3724